STONE, C. J.
This suit is against administrators, on a contract, or contracts, made by their intestate. The judgment is, that plaintiffs recover, etc., to be levied of “ the goods and chattels, lands and tenements, belonging to, and of said estate of Thomas S. McDonald, deceased.” So far as the judgment condemns the lands and tenements” to be sold, it is a clerical error, and will be here amended by-striking out the words “lands and tenements ; and, as there is nothing in the other exceptions, the judgment, as amended, will be affirmed at the costs of appellant, but without damages. — Code of 1876, § 3946.
Affirmed.